DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“An industrial automation component, configured to: receive a first set of data … receive a second set of data … identify a first set of patterns … identify a second set of patterns … compare the first set of patterns … adjust a first set of operating parameters …” in claim 1. See Applicant’s disclosure at Fig. 1, elements 20, 22, ¶ 0042, 0052-0053. 
“… automation component is configured to: determine one or more expected values … identify the at least one of the changes of operating parameters …” in claim 9. See Applicant’s disclosure at Fig. 1, elements 20, 22, ¶ 0042, 0052-0053.
“… automation component is configured to: determine one or more expected values … send one or more recommendations …” in claim 10. See Applicant’s disclosure at Fig. 1, elements 20, 22, ¶ 0042, 0052-0053.
“A cloud-computing device, configured to: receive a first set of data … … receive a second set of data … identify a first set of patterns … identify a second set of patterns …  compare the first set of patterns … adjust a first set of operating parameters …” in claim 13. See Applicant’s disclosure at Fig. 1, elements 20, 22, ¶ 0042, 0052-0053.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-9, 13-14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,151,966 to Baier et al. (“Baier”) in view of U.S. Patent Application Publication 2013/0226317 by Vijayaraghavan et al. (“Vijayaraghavan”)

In regard to claim 1, Baier discloses:
1. An industrial automation component, configured to: See Baier, Fig. 1, depicting industrial automation components in an industrial automation system.
receive a first set of data associated with an operation of a first industrial device in a first industrial automation system; See Baier, col. 15, lines 37-44, e.g. “In accordance with one aspect of the present invention, system performance can be determined in a regular manner according to a regular query of resources initiated by the analysis component 930. For example, inputs, data, a sequence of data, a variance of data and/or patterns of data or inputs can be monitored for possible trends in the data.” Also see Fig. 7, element 624, depicting an example of a first automation system.
receive a second set of data associated with one or more operations of a plurality of second industrial devices in a plurality of second industrial automation systems, See Baier, col. 14, lines 53-56, e.g. “The analysis component 930 can query other remote systems.” Also, col. 15, lines 57-52, e.g. “These type decisions can include inference, statistical, and/or probability analysis at 940 for a subset of resources, data or inputs that are queried and monitored for routine or modeled patterns over time. If the data subset deviates from the determined pattern, internal events can be fired in the processing engine 940 that invoke one or more actions …” Also see col. 16, lines 26-27 and 57-61, "It is noted that probability models can be constructed from typical controller or system operations. … In the case of pattern recognition, attributes can be typical data subsets or values sampled over the course of time (e.g., resources queried from a plurality of systems at predetermined intervals) and/or include other pattern-specific attributes derived from the data subsets.”
wherein the second set of data is associated with a plurality of operations previously performed for the plurality of second industrial devices, See Baier, col. 16, lines 49-61, e.g. “Classification models can be constructed that learn routine behaviors or patterns in order to generate probabilities that predict possible future patterns. For example, such techniques can include Support Vector Machines (SVM), Naive Bayes, Bayes Net, decision tree, similarity-based, vector-based, and/or other learning models or combinations thereof. Classifiers can be stated as a function that maps an input attribute to the confidence that the input belongs to a class. In the case of pattern recognition, attributes can be typical data subsets or values sampled over the course of time (e.g., resources queried from a plurality of systems at predetermined intervals) and/or include other pattern-specific attributes derived from the data subsets.”
Baier does not expressly disclose wherein the plurality of second industrial devices are of the same type as the first industrial device, But Baier broadly describes a similar idea. See at least Baier, col. 14, lines 53-56, describing offloading a task to a compatible system. This is taught further by Vijayaraghavan. See Vijayaraghavan, ¶ 0130, e.g. “Said server may be a local server or a remote one. … Said centralised server constitutes the database of operational data of different machines which may be of the same species as the machines being controlled or others.” Also see Vijayaraghavan, ¶ 0325. Thus, even if Baier failed to teach data from a plurality of separate systems of the same type, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Baier's systems with Vijayaraghavan’s machines of the same species in order to allow holistic monitoring, comparison, control, and optimization as suggested by Vijayaraghavan (see ¶ 0017 and 0138).
wherein the plurality of second industrial automation systems are different from the first industrial automation system; See Baier, col. 16, lines 55-60, e.g. “resources queried from a plurality of systems.”
identify a first set of patterns present in the first set of data; identify a second set of patterns present in the second set of data, See Baier, col. 15, lines 37-44 as cited above as well as col. 16, lines 4-54, e.g. “evidence of consistency with a previous pattern ... Classification models can be constructed that learn routine behaviors or patterns in order to generate probabilities that predict possible future patterns. For example, such techniques can include … similarity-based, … and/or other learning models or combinations thereof. In the case of pattern recognition, attributes can be typical data subsets or values sampled over the course of time (e.g., resources queried from a plurality of systems at predetermined intervals) and/or include other pattern-specific attributes derived from the data subsets.”
wherein the second set of patterns is associated with implementing one or more operational changes to the plurality of second industrial devices, wherein the one or more operational changes comprises changes of at least one of operating parameters, power consumption characteristics, operating loads, or maintenance operations of the plurality of second industrial devices; See Baier, col. 16, lines 61-64, e.g. “It is noted, that modeled patterns and/or the analysis described above can cause automated actions to occur to more evenly and/or efficiently execute a manufacturing process.”
compare the first set of patterns and the second set of patterns; and See Baier, col. 15, lines 37-44 as cited above as well as col. 15, line 66 – col. 16, line 54, e.g. “Data patterns can be determined in accordance with a plurality of techniques. A statistical analysis of data or inputs can include substantially any technique such as averaging, standard deviations, comparisons, sampling, frequency, periodicity and so forth. … evidence of consistency with a previous pattern ...”
in response to determining that the first set of patterns is similar as the second set of patterns, adjust a first set of operating parameters of the first industrial device according to the one or more operational changes to the plurality of second industrial devices to improve at least one of power consumption, operation optimization, performance prediction, operational efficiency, or productivity of the first industrial device. See Baier, col. 16, lines 26-27 and 57-61. See Baier, col. 16, lines 4-25, e.g. “In another aspect of the present invention, data patterns (e.g., patterns of queried resources over time) or processor/system operations can be stated as a general probabilistic estimate to determine a performance condition given monitored evidence of an input pattern or occurrence. The estimate can be stated as: Pr(Cp|E1, E2, . . . EJ); wherein Pr is a probability, Cp relates to a monitored performance condition given evidence E relating to deviations or differences from monitored patterns or models, and J being an integer. This can also include evidence of consistency with a previous pattern to predict likely future outcomes or performance conditions.” Also see Baier, col. 16, lines 49-67, e.g. “Classification models can be constructed that learn routine behaviors or patterns in order to generate probabilities that predict possible future patterns.” Also see col. 13, line 57 – col. 14, line 18, e.g. “The analysis component 930 monitors/determines overall system 900 performance/resources via the query component 920 and alters, adjusts, and/or tunes the performance based on decisions determined in the processing engine 940. For example, this can include … determinations such as statistical analysis, probabilistic analysis, and/or higher-level inference analysis that may be applied in accordance with artificial intelligence techniques which are described in more detail below.” Also see col. 14, lines 7-26, “adjusts and/or tunes the performance." Also see col. 16, line 61 – col. 17, line 3, e.g. “It is noted, that modeled patterns and/or the analysis described above can cause automated actions to occur to more evenly and/or efficiently execute a manufacturing process.” Also see Baier, col. 17, lines 15-19, e.g. “The configuration store 1040 can include such aspects as system parameters, settings, protocol configurations, and/or other system data. Thus, if changes are detected in the configuration store 1040, configuration updates can be initiated to other systems.”

In regard to claim 2, Baier also discloses: 
2. The industrial automation component of claim 1, … … a plurality of sets of data related to the one or more operations of the one or more second industrial automation components. See Baier, col. 16, lines 49-61 as cited above. 
Baier does not expressly disclose wherein the second set of data is received via a database communicatively coupled to the plurality of second industrial devices, the database comprising data. However, Vijayaraghavan teaches operational data storage using a database. See Vijayaraghavan, ¶ 0130, e.g. “Said centralised server constitutes the database of operational data of different machines which may be of the same species as the machines being controlled or others.” Also note that Vijayaraghavan teaches first and second devices that may be remote from each other, i.e. “separate” from each other. See ¶ 0129-0130. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Baier’s data with Vijayaraghavan’s database in order to provide a central location for data that may be periodically or continuously upgrade by new data from a variety of machines as suggested by Vijayaraghavan (see ¶ 0134).

In regard to claim 3, Baier and Vijayaraghavan also teach:
3. The industrial automation component of claim 2, wherein the database comprises a third set of data comprising historical operational data associated with the first industrial automation system. See Baier, col. 16, lines 4-54, e.g. “In the case of pattern recognition, attributes can be typical data subsets or values sampled over the course of time (e.g., resources queried from a plurality of systems at predetermined intervals) and/or include other pattern-specific attributes derived from the data subsets.”

In regard to claim 4, Baier also discloses:
4. The industrial automation component of claim 1, wherein the plurality of second industrial automation systems and the first industrial automation system produce one or more same products. See Baier, col. 16, line 31, e.g. “product.” Note that Vijayaraghavan teaches devices of the “same type” as cited above. 

In regard to claim 8, Baier discloses:
8. The industrial automation component of claim 1, wherein the first and second sets of data comprise energy consumption data, productivity data, maintenance data, operational data, or any combination thereof. See Baier, col. 4, lines 42-49, e.g. “perform computations in a local factory environment regarding energy usage, and control plant power or factory conditions to achieve more efficient energy consumption.”

In regard to claim 9, Baier and Vijayaraghavan also teach:
9. The industrial automation component of claim 1, wherein the industrial automation component is configured to: determine one or more expected values for a first subset of the first set of data based on a second subset of the second set of data; and identify the at least one of the changes of operating parameters, power consumption characteristics, operating loads, or maintenance operations of the plurality of second industrial devices in response to the first subset of the first set of data matching the expected values. See Baier, col. 16, lines 18-25, e.g. “Thus, probability thresholds can be configured that fire an internal event (leading to action) based upon the probability estimate being above a predetermined probability threshold (e.g., 90% determination system performance condition or data pattern will likely occur in the future based on previous patterns).” Also see Vijayaraghavan, ¶ 0173.

In regard to claim 13, Baier discloses:
13. A cloud-computing device, configured to: See Baier, Fig. 1, depicting cloud devices.
All further limitations of claim 13 have been addressed in the above rejection of claim 1.

In regard to claims 14 and 16, parent claim 13 is addressed above. All further limitations have been addressed in the above rejections of claims 4 and 8, respectively. 

In regard to claim 18, Baier discloses:
18. A non-transitory computer-readable medium comprising computer-executable instructions configured to: See Baier Fig. 7, element 638 depicting a computer readable medium providing executable instructions.
All further limitations of claim 18 have been addressed in the above rejection of claim 1.

In regard to claim 19, parent claim 18 is addressed above. All further limitations have been addressed in the above rejection of claim 8. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baier in view of Vijayaraghavan as cited above, and further in view of U.S. Patent Application Publication 2011/0141117 by Barba et al. (“Barba”).

In regard to claim 5, Baier discloses: 
5. The industrial automation component of claim 1, wherein the plurality of second industrial automation systems produce one or more … products … See Baier, col. 16, line 31, e.g. “product.” However, Baier does not expressly disclose: different products as compared to the first industrial automation system. However, Vijayaraghavan teaches multiple systems comprising multiple types of machines. See ¶ 0130. Also, Barba teaches factories that make different products. See Barba, ¶ 0075, e.g. “different product.” It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Baier’s systems with Vijayaraghavan’s machines and Barba's different products in order to would provide greater production variety and serve a plurality of different users and machines as suggested by Vijayaraghavan.

In regard to claim 15, parent claim 13 is addressed above. All further limitations have been addressed in the above rejection of claim 5. 

Claims 6-7, 10-11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baier in view of Vijayaraghavan as cited above, and further in view of U.S. Patent 7,643,892 by Moor et al. (“Moor”).

In regard to claim 6, Baier does not expressly disclose: 
6. The industrial automation component of claim 1, wherein the first set of patterns is identified with respect to one or more hierarchical levels in the first industrial automation system. However, Moor teaches hierarchical levels of an automation system. See Moor, col. 4, line 41 – col. 5, line 2, e.g. “hierarchy.” It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Baier’s patterns with Moor’s hierarchy in order to organize a system as a hierarchical data model in order to configure and implement activities in an industrial control process as suggested by Baier (see col. 4 lines 15-18).

In regard to claim 7, Baier does not expressly disclose:
7. The industrial automation component of claim 1, wherein the second set of patterns is identified with respect to one or more hierarchical levels in the plurality of second industrial automation systems. However, Moor teaches hierarchical levels of an automation system. See Moor, col. 4, line 41 – col. 5, line 2, e.g. “hierarchy.” It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Baier’s patterns with Moor’s hierarchy in order to organize a system as a hierarchical data model in order to configure and implement activities in an industrial control process as suggested by Baier (see col. 4 lines 15-18).

In regard to claim 10, Baier and Vijayaraghavan also teach:
10. The industrial automation component of claim 1, wherein the industrial automation component is configured to: determine one or more expected values for a first subset of the first set of data based on a second subset of the second set of data; and send one or more recommendations to a … user … of the first industrial device in response to the first subset of the first set of data matching the expected values. See Baier, col. 15, lines 60-66, e.g. “alerting other systems or users.” Also see Baier, col. 16, lines 18-25. Also see Vijayaraghavan, ¶ 0173 and 0176. Baier does not expressly disclose a graphical user interface (GUI). However, Moor teaches the use of a GUI. See Moor, col. 5, line 51 – col. 6, line 16, e.g. “GUI.” It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Baier’s alerts with Moor’s GUI in order to provide a user friendly interface for a user.

In regard to claim 11, Baier also discloses:
11. The industrial automation component of claim 10, wherein the recommendations are associated with one or more operating parameters, power consumption characteristics, operating loads, and maintenance operations that correspond to the first industrial device. See Baier, col. 14, lines 22-56, e.g. “maintenance.

In regard to claim 17, Baier discloses:
17. The cloud-computing device of claim 13, further configured to send one or more recommendations to a … user … of the first industrial device in response to determining that the first set of patterns is similar as the second set of patterns, See Baier, col. 15, lines 60-66, e.g. “alerting other systems or users.” Also see Baier, col. 16, lines 18-25. Also see Vijayaraghavan, ¶ 0173 and 0176. Baier does not expressly disclose a graphical user interface (GUI). However, Moor teaches the use of a GUI. See Moor, col. 5, line 51 – col. 6, line 16, e.g. “GUI.” It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Baier’s alerts with Moor’s GUI in order to provide a user friendly interface for a user.
wherein the one or more recommendations are associated with one or more operating parameters, power consumption characteristics, operating loads, and maintenance operations that correspond to the first industrial device. See Baier, col. 14, lines 22-56, e.g. “maintenance.

In regard to claim 20, parent claim 18 is addressed above. All further limitations have been addressed in the above rejection of claim 17. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baier in view of Vijayaraghavan as cited above, and further in view of U.S. Patent Application Publication 2011/0184968 by Kitajima et al. (“Kitajima”).

In regard to claim 12, Baier in view of Vijayaraghavan does not expressly teach:
12. The industrial automation component of claim 1, wherein the plurality of second industrial automation systems are part of a different industry as compared to the first industrial automation system. However, Kitajima teaches sharing data from different industries. See Kitajima, ¶ 0005, e.g. “different industries.” It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Baier’s automation systems with Kitajima’s different industries in order to seamless federation of a plurality of systems as suggested by Kitajima.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/James D. Rutten/Primary Examiner, Art Unit 2121